Name: 86/2/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1986 appointing a Judge and an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  organisation of the legal system
 Date Published: 1986-01-11

 Avis juridique important|41986D000286/2/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1986 appointing a Judge and an Advocate-General to the Court of Justice Official Journal L 008 , 11/01/1986 P. 0033 - 0033*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 1 January 1986 appointing a Judge and an Advocate-General to the Court of Justice (86/2/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Having regard to the Treaty concerning the accession of the Kingdom of Spain and the Portuguese Republic to the European Economic Community and to the European Atomic Energy Community, signed on 12 June 1985, and the Decision of the Council of 11 June 1985 on the accession of the said States to the European Coal and Steel Community, and in particular Articles 17, 18 and 384 of the Act attached thereto, HAVE DECIDED AS FOLLOWS: Sole Article 1. The following is hereby appointed Judge to the Court of Justice: JosÃ © Carlos de Carvalho Moitinho de Almeida. The term of office of this Judge shall be determined in accordance with Article 384 (2) of the Act of Accession, after this Decision has been supplemented by the appointment of the other Judge provided for under that Article. 2. The following is hereby appointed Advocate-General to the Court of Justice for the period from 1 January 1986 to 6 October 1988: JosÃ © LuÃ ­s da Cruz VilaÃ §a. Done at Brussels, 1 January 1986. The President L. C. BRINKMAN